DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-13, 16 and 18-20 are amended. Claims 8-11 are objected to. Claims 13, 16 and 18-20 are withdrawn. Claims 14-15 and 17 are cancelled. Claims 1-12 are presently examined.

Applicant’s arguments regarding the rejections under 35 USC 112(b) have been fully considered and are persuasive. The rejections of 8/20/2021 are overcome.

Applicant’s arguments regarding the rejections under 35 USC 102(a)(1) have been fully considered and are persuasive. The rejections of 8/20/2021 are overcome.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/507,235, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. One of ordinary skill in the art would be . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, it is unclear whether the limitation “the active portions” refers to the active portions of the first and second electrodes recited into claim 1 or to active portions of the third and fourth electrodes due to use of the word “with.” The only active previous portions previously recited are those of the first and second electrodes, however, the instant claim appears to conflate the active portions of the first and second electrodes with those of the third and fourth electrodes. The claim is therefore indefinite. For the purposes of this Office action, the claim will be interpreted as if it referred to active portions of the third and fourth electrodes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 203952435, machine translation relied upon) in view of McCoy (US 2019/0246691) and Reevell (US 10,918,136).

Regarding claim 1, Li discloses an electronic cigarette [0002] having an outer housing (figure 2) that contains a heating chamber (figure 2, reference numeral 200) with an arc generator that fully atomizes the material ([0033], figure 2, reference numeral 300), which is considered to meet the claim limitation of a technology housing. The heating chamber has a cavity ([0036], figure 2, reference numeral 240), indicating that the technology housing has a cavity. The electronic cigarette has a pushing device with an upper port ([0039], figure 5, reference numeral 410). An arrow is shown leading through the pushing device towards the upper port (figure 1), indicating that the upper port is a mouthpiece since the atomized material flows through it. The other end of the tube is at a lower port (figure 5, reference numeral 420), which is therefore a smoking portion since the atomizer material flows through it. The heating chamber is a cup shaped ceramic seat having a positive electrode hole (figure 4, reference numeral 210) and a negative electrode hole ([0036], figure 4, reference numeral 220) through which the positive electrode (figure 2, reference numeral 310) and negative electrode respectively lead ([0038], figure 2, reference numeral 320). An electrical current is generated between the electrodes to generate a plasma [0022] and heat the raw materials in the cavity so that they are atomized [0048]. It is therefore evident that the electrodes are connected by electric circuitry below the cavity since an arc cannot be generated without a complete circuit and a structure is shown connecting the two electrodes (figure 2). In use, the material is pushed into the cavity between the positive and negative electrodes for burning [0042]. Li does not explicitly disclose (a) the electrodes directly causing combustion and (b) the electrodes extending into the cavity.
Regarding (a), McCoy teaches a modular smoking device that provides targeted combustion of a smoking material (abstract) by providing a material basket that receives material in bulk or prepackaged form with electrodes exposed on its side walls to ignite the material in the basket [0070].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the electrodes of Li directly adjacent to the cavity. One would 
Regarding (b), Reevell teaches an aerosol generating having first and second electrodes such that an aerosol generating article is positioned at least partially between them (abstract). A first electrode (figure 1, reference numeral 28) is located inside a heater blade that extends into a cavity for receiving the aerosol generating article (column 9, lines 6-17, figure 1, reference numeral 14), and a second electrode is provided on the surface of the cavity (column 9, lines 18-20, figure 9, reference numeral 30).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the electrodes of modified Reevell inside the cavity. One would have been motivated to do so since Reevell teaches that electrodes for electronic smoking devices can be positioned within the cavity. Rearrangement of parts where both arrangements are known equivalents is a design choice that gives predicable results. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
 
Regarding claim 2, Li discloses that the electrodes are positioned on opposite sides of the cavity (figure 2).

Regarding claim 3, Li discloses that the electrodes are connected to each other below the cavity (figure 2), indicating that the electronic circuitry must be located there.

Regarding claim 5, Li discloses all the claim limitations as set forth above. Li does not explicitly disclose two positive and two negative electrodes.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to duplicate the electrodes of Li. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 6, applicant’s specification discloses that plasma is a form of ionized air and smoke from combustible material [0030] formed by an arc discharge [0020].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 203952435, machine translation relied upon) in view of McCoy (US 2019/0246691) and Reevell (US 10,918,136) as applied to claim 3 above, and further in view of Thorsen (US 2019/0150508).

Regarding claim 4, modified Li teaches all the claim limitations as set forth above. Modified Li does not explicitly teach a part of the outer housing being removable to allow internal access.
Thorsen teaches an apparatus to heat smokeable material (abstyract) having a removable bottom panel to allow access to the interior of the device.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the housing of modified Li with the removable bottom panel of Thorsen. One would have been motivated to do so since Thorsen teaches a smokeable material heating apparatus having a removable bottom panel to allow access to internal components of the device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Li (CN 203952435, machine translation relied upon) in view of McCoy (US 2019/0246691) and Reevell (US 10,918,136) as applied to claim 1 above, and further in view of White (US 9,016,274).

Regarding claim 7, modified Li teaches all the claim limitations as set forth above. Modified Li does not explicitly teach a screen to prevent particulates from being inhaled by a user.
White teaches a device for vaporized and delivering an aerosol agent (abstract) having a screen that filters out particulate material having a diameter of greater than 20 microns in the open end of the substrate holder (column 14, lines 6-31) through which a user inhales the aerosol agent (column 3, liens 35-62).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the upper port of modified Li with the screen of White. One would have been motivated to do so since White teaches a screen that filter particles having a diameter of greater than 20 microns from aerosol being inhaled by a user.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Li (CN 203952435, machine translation relied upon) in view of McCoy (US 2019/0246691) and Reevell (US 10,918,136) as applied to claim 1 above, and further in view of Daryani (US 10,015,994).

Regarding claim 12, modified Li teaches all the claim limitations as set forth above. Modified Li does not explicitly teach a puff detector that activates the electrodes.
Daryani teaches an electronic cigarette having a puff detector that detects when a user puffs on the device so that the heating element can be activated (column 5, lines 40-52).
.

Allowable Subject Matter
Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Hicks (US 3,070,100) teaches an inhaling device that neutralizes positively charged smoke particles by passing the smoke through an area containing an excess of negative charge (column 1, lines 11-22) created by an electrostatic field created between a radioactive member and an electrode (column 2, lines 56-68). The radioactive member is a flat plate (column 3, lines 1-9, figure 1, reference numeral 23) with a narrow bleed orifice (column 2, lines 28-38, figure 1, reference numeral 22), however, the mainstream air flows through different passages (column 3, lines 1-9, figure 1, reference numerals 16, 18).
Cameron (US 9,763,478) teaches an apparatus for vaporizing vaporizable material to deliver to a user (abstract) in which a magnetic field is used to curve positively and negatively charged particles in opposite directions (column 21, lines 50-65). However, Cameron does not teach or suggest using an area of reduced cross sectional area to separate the positively and negatively charged particles.
Besso (US 10,172,386) teaches a smoking article comprising a filter in the form of a hollow tube with a flow restrictor disposed within in (abstract) that reduces the cross sectional area available for air flow to reduce RTD to an acceptable level (column 3, lines 17-25). The passageways through the flow 

Response to Amendment
Regarding claims 1-7 and 12, applicant’s arguments have been fully considered but they are not persuasive since they do not address the teachings of McCoy and Reevell as set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715